IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ALBERT R. THOMPSON, SR.,
C.A.NO.:NlSC-ll-107 AML
Plaintiff,
JURY TRIAL OF 12 DEMANDED
v.

SELECT SPECIALTY HOSPITAL-
WILMINGTON, INC.

\/\/\_/\/\_/\/V\/\/\/

Defendant.

Submitted: March 25, 2019
Decided: March 28, 2019

ORDER

Upon Review of the Affidavit of Merit - Accepted

On March 25, 2019, Defendant Select Specialty Hospital-Wilmington, Inc.
filed a motion asking the Court to review Plaintiff` s affidavit of merit, in camera, to
determine Whether it complies With 18 Del. C. §§ 6853(a)(l) and (c).l

Specifically, Defendant asked the Court to determine Whether the affidavit:
(l) is signed by an expert Witness; (2) is accompanied by a curriculum vitae; (3)
gives an opinion that there has been a breach in the standard of care by the
Defendant, including its employees; (4) gives an opinion that each breach against
each defendant Was a proximate cause of the injuries alleged in the complaint; and

(5) indicates the expert is licensed to practice medicine as of the date of the affidavit,

 

1 18 Del. C. § 6853(d).

and the affidavit or curriculum viiae establishes that the expert, for the three years
preceding the alleged negligent act, has been engaged in the treatment of patients
and/or in the teaching/academic side of medicine in the same or similar field of
medicine at issue in this case, Which is nursing.

In DelaWare, a healthcare negligence lawsuit must be filed With an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum

2 The expert must be licensed to practice medicine as of the affidavit’s date

vitae.
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence3 The affidavit must state that
reasonable grounds exist to believe the defendant Was negligent in a Way that
proximately caused the plaintiffs injury.4 The statute’s requirements are minimal.
Accordingly, an affidavit of merit tracking the statutory language complies With the
statute.5
After in camera review, the Court finds:

l. An expert signed the affidavit;

2. The affidavit Was accompanied by a current curriculum vitae;

 

2 Id. § 6853(a)(l).

3 Ia'. § 6853(0).

4 ld.

5 See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“ln order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along With confirmation that he or she is qualified to proffer a medical opinion.”).

2

3. The expert is licensed to practice medicine as of the date of the
affidavit;

4. In the three years preceding the negligent acts, the expert was engaged
in the treatment of patients and in the teaching/academic side of
medicine in a similar field of medicine at issue in this case;

5. The affidavit states that there are reasonable grounds to believe the
applicable standard of care was breached by Defendant, including its
employees; and

6. The expert states the identified breaches of the standard of care
proximately caused Thompson’s injury as alleged in the complaint.

Considering the above, the Court finds that the affidavit of merit complies

with 18 Dcl. C. §§ 6853(a)(l) and (c) as to Defendant Select Specialty Hospital-

uaw

AbigaiUMe§rolw, dee

Wilmington Inc.

IT IS SO ORDERED.

Original to Prothonotary
cc: Stephen J. Milewski, Esquire
J ames J. Meehan, Esquire